t c memo united_states tax_court waterfall farms inc petitioner v commissioner of internal revenue respondent rodney f huber and polly huber petitioners v commissioner of internal revenue respondent docket nos filed date douglas bleeker for petitioners douglas polsky and charles berlau for respondent memorandum findings_of_fact and opinion jacobs judge these cases have been consolidated for trial briefing and opinion in separate notices of deficiency respondent determined deficiencies in petitioners’ federal_income_tax and accuracy-related_penalties under section for and as follows waterfall farms inc docket no year deficiency dollar_figure big_number penalty sec_6662 dollar_figure rodney f and polly huber docket no year deficiency dollar_figure big_number penalty sec_6662 -- -- -- the issues for decision are whether amounts paid_by waterfall farms inc waterfall farms or the corporation to provide medical_care food and lodging to its shareholders rodney f huber mr huber and polly huber mrs huber collectively the hubers and their daughter are a constructive dividends as respondent maintains or b employee medical_care expenses and or reimbursed employee_expenses that are excluded from the hubers’ gross_income and deductible by waterfall farms as ordinary and necessary business_expenses as petitioners maintain and 1all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure whether waterfall farms is liable for the accuracy- related penalty under sec_6662 for the taxable years ended date and findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference when the petitions were filed in these cases the residence of the hubers as well as the principal_place_of_business of waterfall farms was in fulton south dakota a the hubers the hubers are husband and wife they have three daughters the hubers live in a house the farmhouse on acres the homestead that until they leased from emma rose ms rose between date and date the hubers acquired four contiguous lots totaling acres the huber farm the huber farm consists of farmland and pasture on which the hubers raise corn and livestock there are no houses on the huber farm b waterfall farms the hubers executed articles of incorporation for waterfall farms on date the articles were filed with the 2douglas bleeker counsel for petitioners prepared the articles of incorporation minutes of meetings and other continued secretary of state of south dakota on date the hubers conveyed the huber farm to waterfall farms by deed dated date that was filed in the hanson county register of deeds on date the hubers have been the sole shareholders officers and directors of waterfall farms since its incorporation mr huber has been president treasurer and a director and mrs huber has been vice president secretary and a director of waterfall farms article iv section of the bylaws of waterfall farms provides section repayment of disallowed expenses any expense paid_by the corporation which is finally determined as a personal_expense of any officer_or_employee and disallowed as corporation expense shall be repaid by the officer_or_employee to the corporation within twenty-four months of the final_determination by the internal_revenue_service with interest at three below the new york prime rate on the date of final_determination the first meeting of the board_of directors of waterfall farms was held on date at that meeting the directors adopted a medical reimbursement plan covering all employees and officers executing management responsibilities and their spouses and dependents the medical reimbursement plan provides for the payment of all medical_care costs that would be deductible on continued corporate documents for waterfall farms form_1040 before considering limitations under the plan each participant is entitled to a maximum reimbursement of dollar_figure per year at a special meeting of the directors held on date the board_of directors of waterfall farms adopted a resolution setting forth a repayment obligation similar to that set forth in the bylaws at that meeting the directors also adopted the following resolution resolved that the corporation’s officers and employees shall be required to live at the worksite of the corporation to ensure security for the corporation property and operations the officers and employees shall be required to live on the worksite to supervise the care and feeding of the livestock of the corporation the corporation shall supply said officers and employees all of their food and lodging while living at said worksite that all of the officers and employees shall be considered on duty when at the worksite and therefore entitled to such benefits c farm lease during the years at issue waterfall farms leased the huber farm to mr huber under a share-crop arrangement under a written_agreement titled farm lease dated date the lease effective for year to date mr huber agreed to pay waterfall farms dollar_figure plus one-third of the proceeds from the sale of all crops grown on the farm mr huber was to receive the other two-thirds of the proceeds from the sale of the crops as well as all payments received under federal conservation programs or any other federal state or local governmental programs mr huber agreed to farm the land to provide all labor and other items required in producing harvesting and marketing the crops to furnish all tools farm implements machinery hired help fertilizer chemicals and seed necessary to cultivate and manage the farm to protect the crops from injury and waste to till the land after harvesting the crops and to rotate the crops from year to year waterfall farms agreed to furnish all necessary materials and mr huber agreed to supply all necessary labor to maintain all fences and other improvements mr huber and waterfall farms entered into a second 1-year farm lease the lease dated date ending date the provisions of the lease were identical to those contained in the lease except that mr huber was not required to pay any amount to waterfall farms and the proceeds from the sale of the crops were to be divided three- fifths to mr huber and two-fifths to waterfall farms mr huber entered into a third farm lease with waterfall farms dated date the lease the lease was identical to the lease except that mr huber agreed to pay dollar_figure to waterfall farms plus one-fourth of the proceeds from the sale of all crops grown on the farm the term of the lease wa sec_1 year it continued in effect year to year until otherwise canceled in waterfall farms acquired cows in order to start a herd mr huber as an employee of waterfall farms was responsible for the care of the corporation’s livestock d mr huber’s separate business activity during the years at issue mr huber as a self-employed farmer farmed properties that were not owned by waterfall farms these other farms were located to miles from the homestead in addition mr huber worked part time for other employers specifically he worked for alexandria grain and oil in and for spencer quarries inc in in mr huber purchased a one-half interest in a race car he attended races most saturday and sunday nights in and mrs huber worked full time as a secretary for the police department of the city of mitchell south dakota and part time for davison county the hubers were covered by a health insurance_policy that was obtained through mrs huber’s employment with the police department the insurance premium was paid partly by mrs huber and partly by her employer waterfall farms reimbursed the hubers for mrs huber’s share of the insurance premium e compensation and payment of food lodging and medical_expenses mr huber was the sole employee of waterfall farms he kept the corporate books and paid its bills for his services mr huber received dollar_figure in dollar_figure in and dollar_figure in in addition waterfall farms paid all of the hubers’ medical_care expenses in waterfall farms leased the homestead from ms rose the rent was dollar_figure per annum the original term of the lease wa sec_1 year beginning date and ending date the agreement continued in effect year to year until otherwise canceled the hubers and one of their daughters continued to use the homestead as their residence after waterfall farms leased the homestead from ms rose in addition to the rent for the homestead waterfall farms paid for the food consumed by the hubers and their daughter waterfall farms did not pay dividends for fiscal years ended date and f income_tax returns mr bleeker petitioners’ counsel prepared the hubers’ joint form sec_1040 u s individual_income_tax_return and waterfall farms’ forms u s_corporation income_tax return for the years at issue waterfall farms waterfall farms filed timely its forms for the taxable years ended date and on these returns waterfall farms reported total income and total deductions as follows total income dollar_figure dollar_figure dollar_figure total deductions big_number big_number big_number taxable_income big_number big_number included in the total expenses deducted by waterfall farms were the following items for food lodging and medical_expenses provided to the hubers food lodging food for employees rent food lodging_expenses medical medical insurance medical_expenses total medical dollar_figure -- big_number dollar_figure -- big_number dollar_figure big_number big_number dollar_figure -- big_number dollar_figure -- big_number dollar_figure big_number big_number waterfall farms filed forms 1120x amended u s_corporation income_tax return for its fiscal years ended date and that were received by the internal_revenue_service in date in the amended returns waterfall farms eliminated the deduction for food for employees as a result the corporation reported taxable_income of dollar_figure for and dollar_figure for the hubers the hubers timely filed their joint income_tax returns for and on these returns the hubers reported mr huber’s wages from waterfall farms they reported farming income including mr huber’s share of the proceeds from the sale of crops grown on the huber farm as self-employment_income they did not report any income attributable to their food lodging- related and medical_expenses paid_by waterfall farms the hubers filed a form 1040x amended u s individual_income_tax_return for on the amended_return the hubers elected to defer crop insurance proceeds the amended_return did not include the dollar_figure paid_by waterfall farms for the hubers’ food in the hubers did not amend their return to include the dollar_figure paid_by waterfall farms for their food in on schedule f profit or loss from farming mr huber reported gross_income total expenses and net_profit_or_loss from his separate farming activities for and as follows dollar_figure dollar_figure gross_income dollar_figure total expenses big_number big_number big_number net profit loss big_number big_number as amended g notices of deficiency on date respondent timely mailed to the hubers a statutory_notice_of_deficiency for and the huber notice_of_deficiency also on date respondent timely mailed to waterfall farms a statutory_notice_of_deficiency for its fiscal years ended date and the waterfall farms notice_of_deficiency in the waterfall farms notice_of_deficiency respondent disallowed the food lodging and medical_expenses deducted by waterfall farms totaling dollar_figure for dollar_figure for and dollar_figure for respondent determined that waterfall farms failed to establish that the food and lodging_expenses were ordinary and necessary business_expenses under sec_162 and those items are the hubers’ personal expenses respondent further determined that waterfall farms was liable for the accuracy-related_penalty under sec_6662 in the huber notice_of_deficiency respondent determined that payments by waterfall farms of the hubers’ food lodging and medical_expenses resulted in constructive dividends as follows food lodging medical total dividends dollar_figure big_number big_number dollar_figure big_number big_number dollar_figure big_number big_number opinion issue expenses_incurred by waterfall farms to provide medical benefits food and housing to the hubers in and a positions of the partie sec_3 respondent disallowed deductions taken by waterfall farms for medical costs health insurance premiums and other medical_care expenses food and lodging rent for the homestead respondent asserts that the medical costs food and lodging_expenses are the hubers’ personal family and living_expenses and that payments of these expenses by waterfall farms constitute constructive dividends to the hubers on the other hand petitioners assert that all the expenditures are reasonable and 3under certain circumstances sec_7491 places the burden_of_proof or production on the commissioner sec_7491 applies to court proceedings arising in connection with tax examinations beginning after date internal_revenue_service restructuring and reform act of publaw_105_206 sec a 112_stat_726 petitioners timely filed their returns for the years at issue hence all of the returns were filed on or before date the record does not disclose when the examination of petitioners’ tax returns began and it is possible that the examination began before date petitioners do not contend that sec_7491 applies in these cases and they have not otherwise asserted that respondent has the burden_of_proof or production with respect to any issue presented in these cases we therefore conclude that sec_7491 does not apply and petitioners have the burden_of_proof and production necessary business_expenses deductible by waterfall farms and excluded from the hubers’ income petitioners contend that the medical costs are employee_benefits deductible by the employer and excludable from the employee’s income under sec_105 and or petitioners further maintain that waterfall farms provided food and lodging to mr huber in his capacity as an employee and that such was done for the convenience of waterfall farms consequently petitioners assert that the food and lodging_expenses are employer-provided meals_and_lodging the costs for which are excluded from the hubers’ income under sec_119 and deductible by waterfall farms b medical_expenses we first shall decide whether the payments by waterfall farms of the medical_expenses are excludable from the hubers’ gross_income under sec_105 and sec_106 and deductible by the corporation as ordinary and necessary business_expenses under sec_162 under sec_106 an employee’s gross_income does not include employer-provided coverage eg accident_and_health_insurance premiums under an accident_and_health_plan 100_tc_531 the employer may provide coverage under an accident_or_health_plan by paying the premium or a portion of the premium on an accident_or_health_insurance policy covering one or more employees or by contributing to a separate trust or fund sec_1_106-1 income_tax regs under the general_rule of sec_105 amounts received by an employee through accident_and_health_insurance for personal_injury_or_sickness to the extent attributable to nontaxed employer contributions are includable in the employee’s gross_income amounts received under an accident_or_health_plan for employees are treated as amounts received through accident_or_health_insurance sec_105 an exception to the general_rule allows an employee to exclude from gross_income amounts received to reimburse the employee for expenses_incurred by the employee for the medical_care as defined in sec_213 of the employee and the employee’s spouse and dependents sec_105 for the reasons set forth below we agree with petitioners that pursuant to sec_105 and or payments by waterfall farms for reimbursement of medical_care costs including reimbursement for the health insurance premiums need not be included in the hubers’ income for and sec_105 requires first that the benefits be received under a plan and second that the plan be for employees rather than for some other class of persons such as shareholders and their relatives 48_tc_629 affd 394_f2d_494 1st cir after giving due consideration to the record before us we conclude that waterfall farms’ medical reimbursement plan satisfies both the plan and for employees requirements of sec_105 sec_1_105-5 income_tax regs provides guidelines as to what constitutes an accident_or_health_plan a plan may cover one or more employees and different plans may be established for different employees or classes of employees id income_tax regs the regulations do not require that there be a written plan or that there be enforceable employee rights under the plan so long as the participant has notice or knowledge of the plan wigutow v commissioner tcmemo_1983_620 in the instant case a plan as defined in sec_1_105-5 income_tax regs existed waterfall farms adopted a written medical reimbursement plan identifying who was eligible to participate what expenses would be reimbursed and how participants were to make claims for reimbursement the plan was adopted at the first meeting of the board_of directors mr huber had knowledge of the medical reimbursement plan moreover the medical reimbursements provided under the written plan included reimbursement for all medical_care costs deductible on form_1040 which includes health insurance costs sec_213 and finally we are satisfied that the corporation’s medical plan was for mr huber as an employee of waterfall farms and not for his benefit as one of the corporation’s shareholders plans limited to employees who are also shareholders are not per se disqualified under sec_105 larkin v commissioner supra pincite n in this regard we have sustained plans for corporate officers who were also shareholders because those officers had central management roles in conducting the business of the corporation wigutow v commissioner supra epstein v commissioner tcmemo_1972_53 seidel v commissioner tcmemo_1971_238 smith v commissioner tcmemo_1970_243 bogene inc v commissioner tcmemo_1968_147 respondent has stipulated that during the years at issue mr huber was an employee of waterfall farms indeed mr huber was the corporation’s only employee and without mr huber’s involvement waterfall farms could not have conducted its farming operations mr huber’s compensation_for services rendered to waterfall farms was his salary and employee_benefits respondent does not contend that mr huber received excessive_compensation indeed respondent contends that mr huber was undercompensated for his services although mrs huber did not work for waterfall farms payment of her medical_expenses was based on her status as mr huber’s spouse likewise payment of the medical_expenses for the hubers’ daughter was based on her status as mr huber’s dependent the derivative participation of mr huber’s spouse and dependent is plainly contemplated both by the medical plan and by sec_105 on the basis of the record before us we conclude that medical payments made for the benefit of the hubers and or their daughter were made under a plan for employees and not for shareholders accordingly during the years at issue the medical payments made by waterfall farms pursuant to its medical plan the insurance premiums and other medical_care expenditures are excludable from the hubers’ gross_income under sec_105 sec_162 permits a taxpayer to deduct all ordinary and necessary expenses_incurred during the taxable_year in carrying on a taxpayer’s trade_or_business an expense is ordinary if it is customary or usual within a particular trade business or industry or relates to a transaction of common or frequent occurrence in the type of business involved 308_us_488 an expense is necessary if it is appropriate and helpful for the development of the business see 320_us_467 when payments for medical_care are properly excludable from an employee’s income because they are made under a plan for employees they are deductible by the employer as ordinary and necessary business_expenses under sec_162 sec_1_162-10 income_tax regs consequently waterfall farms is entitled to deduct the insurance premiums and medical reimbursement payments under sec_162 c food and rent sec_119 employer-provided meals_and_lodging we next decide whether the food and rent are employer- provided meals_and_lodging expenses excludable from the hubers’ income under sec_119 and deductible by waterfall farms under sec_162 meals_and_lodging furnished to an employee by his employer are excluded from the employee’s gross_income under sec_119 if the meals_and_lodging are provided for the convenience_of_the_employer on the premises of the employer in the case of lodging the employee must be required to accept the lodging on the business_premises of his employer as a condition_of_employment the term ‘business premises of the employer’ generally means the place of employment of the employee sec_1_119-1 income_tax regs they are the premises where the employee performs a significant portion of his duties or where the employer conducts a significant portion of its business 66_tc_223 the extent or boundaries of the business_premises is a factual question that considers the employee’s duties as well as the nature of the employer’s business 60_tc_609 during the years at issue waterfall farms paid for the hubers’ food which they consumed on the homestead and deducted the cost of the food on the corporation’s forms filed for fiscal years ending date and in and the hubers rented the homestead from ms rose waterfall farms filed amended returns for and eliminating the deduction for the food because the homestead was not its business property in waterfall farms rented the homestead from ms rose although waterfall farms rented the homestead there is no evidence that any business activity aside from record keeping took place on the homestead thus the food and lodging were not provided on the business_premises of waterfall farms moreover sec_119 requires that meals_and_lodging be furnished for the convenience_of_the_employer meals_and_lodging are furnished for the convenience_of_the_employer if there is a direct nexus between the meals_and_lodging furnished and the asserted business interests of the employer served thereby mcdonald v commissioner supra pincite petitioners assert that mr huber as the corporation’s sole employee was required to be available for duty hours a day waterfall farms leased the huber farm to mr huber waterfall farms contracted with mr huber as a tenant not as its employee to perform all necessary work on the huber farm it is well settled that ordinarily taxpayers are bound by the form of the transaction they have chosen taxpayers may not in hindsight recast the transaction as one that they might have made in order to obtain tax advantages 118_tc_32 citing 875_f2d_420 4th cir affg 90_tc_206 and 248_f3d_572 7th cir affg t c memo here inasmuch as mr huber farmed the huber farm as a tenant and not as an employee of waterfall farms the food and lodging in question were not furnished to mr huber as a corporate employee for the convenience of his employer thus the food and rent at issue are not sec_119 meal and lodging_expenses inclusion of payments in the hubers’ gross_income when a corporation makes an expenditure that primarily benefits the corporation’s shareholders the amount of the expenditure may be taxed to the shareholder as a constructive_dividend 115_tc_172 73_tc_980 am insulation corp v commissioner tcmemo_1985_436 we have found that expenses for food and rent paid_by waterfall farms are the hubers’ expenses petitioners contend that the payments are not constructive dividends because mr huber was required to repay any amounts that waterfall farms could not deduct for federal_income_tax purposes petitioners cite cepeda v commissioner tcmemo_1993_477 to support their position cepeda however is inapposite in that case the taxpayers claimed that advances made by the corporation were loans rather than employee compensation or constructive dividends here petitioners do not contend that the corporate payments of the hubers’ expenses were loans for federal_income_tax purposes a transaction will be characterized as a loan if there was an unconditional obligation on the part of the transferee to repay the money and an unconditional intention on the part of the transferor to secure repayment 88_tc_604 affd without published opinion 855_f2d_855 8th cir in the instant case when the payments were made there was no unconditional obligation on the part of the hubers to repay a specific dollar amount to the corporation their obligation to repay any of the payments was in general terms the amount of repayment could not be determined when the payments were made any obligation to repay any amount could not arise before respondent disallowed the deduction for the expenses i e when the waterfall farms notice_of_deficiency was issued in date thus the payments were not loans since the payments when made by waterfall farms did not constitute business_expenses of the corporation or loans to the hubers the conclusion is inescapable that the payments constituted distributions by waterfall farms to the hubers in n am oil consol v burnett 286_us_417 the supreme court stated if a taxpayer receives earnings under a claim of right and without restriction as to its disposition he has received income which he is required to return even though it may still be claimed that he is not entitled to retain the money and even though he may still be adjudged liable to restore its equivalent it is clear therefore under the claim_of_right_doctrine the amounts paid_by waterfall farms in and were taxable to the hubers in those years see 67_tc_286 if a taxpayer is required to repay income recognized under the claim_of_right_doctrine in an earlier tax_year sec_1341 permits the taxpayer in effect to elect to compute his taxes for the year of repayment in a manner that gives the taxpayer the equivalent of a refund without interest of tax for the earlier year specifically sec_1341 permits the tax for the year of repayment to be reduced by the amount of the tax paid for the year of receipt that was attributable to the inclusion of the repaid amount of that year’s gross_income 394_us_678 sec_1341 however requires actual repayment restoration or restitution 149_f3d_805 8th cir 437_f2d_1222 3d cir 110_tc_12 although the bylaws of waterfall farms require the hubers to repay amounts for which the corporation is disallowed a deduction the hubers do not claim that they have repaid the disallowed amounts indeed there is no evidence in the record to show that they did therefore sec_1341 does not apply we hold that waterfall farms’ payment of the hubers’ food and rent constitutes income to the hubers petitioners argue that the expenses are meals_and_lodging expenses excludable under sec_119 we have found to the contrary personal family or living_expenses are not deductible except as otherwise expressly permitted sec_262 a taxpayer’s expenses for his or her own meals_and_lodging are personal because they would have been incurred whether or not the taxpayer had engaged in any business activity 841_f2d_809 8th cir 80_tc_1073 affd 758_f2d_211 7th cir in order for personal living_expenses to qualify as a deductible business_expense under sec_162 the taxpayer must demonstrate that the expenses were different from or in excess of what he would have spent for personal purposes 21_tc_170 petitioners did not produce any evidence that the food and the rent for the homestead were other than ordinary living_expenses thus petitioners have failed to establish that the hubers are entitled to a deduction for any portion of the expenses under sec_162 issue accuracy-related_penalty under sec_6662 respondent determined that waterfall farms is liable for the accuracy-related_penalty under sec_6662 as pertinent here sec_6662 imposes a 20-percent penalty on the portion of an underpayment attributable to negligence or disregard of rules or regulations sec_6662 negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code sec_6662 sec_1_6662-3 income_tax regs 4except as otherwise provided an individual is not allowed a deduction with respect to the use of a dwelling_unit that is used by the individual as a residence sec_280a the individual however may deduct expenses allocable to portions of the dwelling that are exclusively used for business purposes sec_280a in the case at bar the hubers did not argue that their housing_expenses are deductible under sec_280a therefore we do not address the question of whether certain portions of their expenses may be deductible under that section we note however that the hubers have made no showing that the farmhouse or any portion thereof was used exclusively for business purposes the penalty under sec_6662 does not apply to any portion of an understatement_of_tax if it is shown that there was reasonable_cause for the taxpayer’s position and that the taxpayer acted in good_faith with respect to that portion sec_6664 the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all the pertinent facts and circumstances sec_1_6664-4 income_tax regs the most important factor is the extent of the taxpayer’s effort to assess his her proper tax_liability for the year id the good_faith reliance on the advice of an independent competent professional as to the tax treatment of an item may meet this requirement sec_1_6664-4 income_tax regs despite the fact that petitioners have the burden_of_proof see supra note petitioners have made no showing that they made an attempt to comply with the tax rules and regulations with regard to those deductions taken by waterfall farms for the years at issue which have been disallowed hence with respect to those deductions petitioners have failed to show that waterfall farms was not negligent nor have petitioners showed that they acted in good_faith with respect to or that there was reasonable_cause for the position they took further petitioners do not claim that they relied on mr bleeker or any other professional as to the tax treatment of the expenses for food and lodging petitioners simply assert that the accuracy-related_penalty does not apply because waterfall farms properly claimed the deductions under sec_162 and the hubers properly excluded the payments under sec_119 we have found to the contrary under these circumstances we are compelled to hold that waterfall farms is liable for the accuracy-related_penalty for the years at issue to reflect the foregoing decisions will be entered for respondent 5before the trial in these cases respondent filed a motion to disqualify mr bleeker from his representation of petitioners respondent’s motion was based in part on the premise that if petitioners contend that they reasonably relied on mr bleeker’s advice with respect to the proper tax treatment of the payments at issue then mr bleeker would be required to testify as a witness in the trial of these cases the court held a telephone conference call with mr bleeker and counsel for respondent to discuss respondent’s motion during that call mr bleeker informed the court that petitioners did not intend to raise reasonable reliance on a tax professional as a defense to the accuracy-related_penalties
